DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/200 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification, 
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below:
The International search report dated January 05, 2018 is based on a related JP application (note the listed US Pre-Grant publication equivalent to the cited JP application on the international search report) and the remaining references cited therein have been considered. 
Drawings
The drawing(s) filed on 07/23/2020 are accepted by the Examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND INFORMATION PROCESSING APPARATUS, TO EASILY CREATE A WORKFLOW THAT COORDINATES A PLURALITY OF TARGETS AND A PLURALITY OF PROCESSES  ---.
Examiner's Statement of Reason for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Processing Apparatus that Executes Multiple Applications.
Claims 1, 14 and 15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches [1] “[…] generates a workflow which is a program for performing, when a condition that the notified first process has been performed using the notified first target is met, the notified second process using the notified second target,
stores the generated workflow at a prescribed storage location in a non-volatile manner,
monitors whether or not an if-condition that the first process defined in the workflow has been performed using the first target defined in the workflow is met, and,
when the if-condition is met, performs the second process defined in the workflow using the second target defined in the workflow.” along with all other limitations as required by independent claim 1.
[14] “[…] generate a workflow which is a program for performing, when a condition that the notified first process has been performed using the notified first target is met, the notified second process using the notified second target; 
storing the generated workflow at a prescribed storage location in a non-volatile manner,
monitoring whether or not an if-condition that the first process defined in the workflow has been performed using the first target defined in the workflow is met, and,
when the if-condition is met, performing the second process defined in the workflow using the second target defined in the workflow.” along with all other limitations as required by independent claim 14.
[15] “[…] generates a workflow which is a program for performing, when a condition that the notified first process has been performed using the notified first target is met, the notified second process using the notified second target, 
stores the generated workflow at a prescribed storage location in a non-volatile manner, 
monitors whether or not an if-condition that the first process defined in the workflow has been performed using the first target defined in the workflow is met, and,
when the if-condition is met, performs the second process defined in the workflow using the second target defined in the workflow.
Specifically, the closest prior art, Nasu et al. (20190361712), Hamada (2018/0374007), Hayashi (2018/0359386), Chung et al. (2017/0064120) and Kozaki (2011/0296439), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-13 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nasu et al. (20190361712) teaches a data processing device includes: a functional-process-module storage unit to store a functional process module for data processing; a setting-information storage unit to store setting information for an execution sequence of a plurality of the functional process modules and for target input data on which the functional process module performs a functional process; and a process manager unit to cause the functional process module to perform a functional process on the target input data on a basis of a sequence set in the setting information.
Hamada (2018/0374007) teaches a processor executes the instructions to display a screen for editing a workflow in, which multiple processes are combined, and incorporate a log recording process of recording data processed 
Hayashi (2018/0359386) teaches the apparatus has a selecting unit for selecting an application from applications that perform first processing of reading an image in form corresponding to setting values that are set beforehand and that are to be set to execute each application, and perform second processing with regard to the read image. An executing unit executes the selected applications. A controller controls the executing unit to execute the first processing and the second processing by the application. The executing unit does not execute the first processing and executes the second processing by another application with regard to the image read by the application.
Chung et al. (2017/0064120) teaches a method of generating a workflow of an image forming job is provided. The method includes providing a list of selectable first functions, receiving a user input for selecting a first function from the list of first functions, providing a list of second functions that are continuously executable to the selected first function by using information about output data of the selected first function, receiving a user input for selecting a second function from the list of second functions, and generating a workflow defined to sequentially execute the selected first function and second function.
Kozaki (2011/0296439) teaches an information processing device, comprises: a storage part for storing a plurality of application programs allowing a specified function to operate under operating conditions differ among the plurality of application programs; a configuration part for configuring a setting to reflect the operating conditions corresponding to one application program selected from the plurality of application programs; an application management part for managing the respective operating conditions of the plurality of application programs, for obtaining a current setting configured by the configuration part when allowing the specified function to operate and for selecting, based on the respective operating conditions of the plurality of application programs, the one application program takes the shortest amount of processing time required for an operating conditions reflection executed by the configuration part; and an application execution part for allowing the specified function to operate with execution of the one application program selected by the application management part.
Matsuura (2011/0007356) teaches in an image forming device adapted to acquire image data and distribute the image data, a storage unit stores respective plug-in modules of an input process, an image transforming process, and an output process with respect to the image data. A combining information acquisition unit acquires combining information including plug-in identifiers which respectively indicate the plug-in modules. A combining unit combines two or more of the plug-in modules to generate a virtual plug-in based on the combining information. A flow setting unit sets up a workflow in which the plug-in modules including the virtual plug-in are combined arbitrarily. A workflow control unit 
Kawakami (2009/0019271) teaches the apparatus i.e. image forming apparatus (101), has an overall processing unit (117) that instructs such that a test workflow regarding a workflow selected to be executed is executed. A test workflow creating executing unit (118) generates the test workflow for the workflow selected to be executed. The executing unit generates the test workflow by adding a process not held in history information e.g. processing time, to processes of the test workflow, without adding another process held in the history information to the processes of the test workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672